Gray, C. J.
This is not a case in which an infant plaintiff has paid money or delivered property to the defendant or performed services for him. It does indeed appear that the plaintiff entered into partnership with the defendant at the solicitation of the latter in the business of keeping a shop, that they carried on the partnership for a year and seven months during the plaintiff’s minority, and that he worked in the shop. As to the sum of one hundred dollars which the plaintiff seeks to recover back, the bill of exceptions merely states that he put it into the partnership ; there is nothing to show that it was ever in the separate hand or control of the defendant, and it must therefore be taken to have been, like other property of the partnership, in the possession of the two jointly; and its expenditure or loss in the course of the partnership business does not render the defendant liable to make it good to the plaintiff. Moley v. Brine, 120 Mass. 324. So the work done by the plaintiff, having been done for the partnership and not for the defendant alone, no promise of the latter to pay the plaintiff for it can be implied, and the jury have negatived any express promise to pay him. Exceptions overruled.